Case 1:18-cv-10225-MLW Document 548-2 Filed 10/05/20 Page 1 of 5




              EXHIBIT B
      Case 1:18-cv-10225-MLW Document 548-2 Filed 10/05/20 Page 2 of 5

                           Transcript of Denis Riordan
                          Conducted on August 5, 2020               87

1    BY MS. SLATER:                                                      11:27:35
2          Q.       Do you agree that ERO and USCIS colluded             11:27:37
3    to arrange the arrest of individuals at USCIS?                      11:27:38
4                   MR. WEILAND:   Objection.                            11:27:44
5                   THE WITNESS:   I should ask you, does                11:27:46
6          "collude" mean communicate?                                   11:27:47
7    BY MS. SLATER:                                                      11:27:57
8          Q.       I believe the "collusion" term was used              11:27:59
9    by you in your testimony earlier.        So what does               11:28:00
10   collusion mean to you I would say?                                  11:28:04
11         A.       I would say in the way it's been                     11:28:07
12   expressed is -- is by design, we're actively working                11:28:08
13   for the sole purpose of making people available to                  11:28:12
14   ERO to arrest, and that is not true at all.         If              11:28:18
15   you're talking about communicating and -- and making                11:28:24
16   some logistical -- taking some logistical steps,                    11:28:31
17   that we do.     But collude has a very negative                     11:28:35
18   connotation.                                                        11:28:39
19         Q.       Mr. Riordan, what logistical steps do                11:29:25
20   you believe USCIS took to arrange for arrests at                    11:29:28
21   USCIS's offices by ERO?                                             11:29:34
22         A.       In terms of cases that were ERO-reported             11:29:39
23   or arrived at -- at the USCIS office in Lawrence,                   11:29:50
24   for instance, we had a number of I-130 stand-alones                 11:29:56
25   that had final orders of removal.        And we                     11:29:59


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:18-cv-10225-MLW Document 548-2 Filed 10/05/20 Page 3 of 5

                          Transcript of Denis Riordan
                         Conducted on August 5, 2020                88

1    communicated with ERO to tell them that and, if they                11:30:04
2    were interested, give -- give them the times of the                 11:30:07
3    appointments and made arrangements when they arrived                11:30:14
4    to enter into the parking lot, be escorted in the                   11:30:19
5    building.    That is the sort of support, logistical                11:30:23
6    support we provided.                                                11:30:27
7          Q.      And USCIS actually worked with ERO to                 11:30:31
8    schedule the interviews, right?                                     11:30:35
9          A.      If there were ten people or -- or nine                11:30:46
10   people with final orders of removal, ERO had to work                11:30:49
11   with us.    We didn't work with ERO.      We set up a               11:30:55
12   schedule where nine people -- if they were                          11:30:59
13   interested in responding to the nine people, they                   11:31:02
14   wouldn't do so in a single day or a single morning.                 11:31:05
15   We wanted to have -- if they were interested in                     11:31:09
16   responding -- to space those interviews for the                     11:31:12
17   benefit of USCIS, not of ERO.                                       11:31:17
18                 MS. SLATER:   Could we take this document             11:31:22
19         down, please?    Thanks.                                      11:31:24
20   BY MS. SLATER:                                                      11:31:25
21         Q.      How was that a benefit to USCIS to                    11:31:26
22   spread the interviews out if ERO was interested?                    11:31:28
23         A.      It takes personnel.     It takes time.                11:31:33
24   It -- it can be disruptive if the -- an entire day                  11:31:37
25   is taken up with referrals to ERO.        So for -- for             11:31:44


                              PLANET DEPOS
                 888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:18-cv-10225-MLW Document 548-2 Filed 10/05/20 Page 4 of 5

                             Transcript of Denis Riordan
                            Conducted on August 5, 2020             150

1                  Do you see that in the second paragraph?               13:38:29
2            A.    I do.                                                  13:38:32
3            Q.    Why is it important to adjudicate the                  13:38:33
4    case?                                                                13:38:38
5            A.    As I mentioned earlier, earlier                        13:38:40
6    testimony, our goal is to make a decision each -- on                 13:38:42
7    each and every case at the time of interview.         Many           13:38:47
8    times that's not possible to do, but we certainly                    13:38:50
9    want to conclude the interview and gather as much                    13:38:53
10   information regarding the bona fides of the                          13:38:57
11   relationship or -- or is the relationship                            13:39:02
12   documented?    And if there are -- if there are -- is                13:39:04
13   there a need to collect additional evidence, we --                   13:39:09
14   we ask for that evidence, but it -- that is our                      13:39:12
15   mission, to make decisions on cases for benefits out                 13:39:16
16   of the immigration --                                                13:39:19
17           Q.    Sorry.                                                 13:39:24
18                 If the individual is arrested, why is it               13:39:29
19   important to adjudicate the case?                                    13:39:33
20           A.    I think we are fulfilling our mission,                 13:39:40
21   and I think a decision in the case is important                      13:39:42
22   to -- to the beneficiary and the petitioner,                         13:39:45
23   foremost to the petitioner.         The petitioner has the           13:39:53
24   contract with -- with the agency, with the                           13:39:58
25   government.    We owe that person an answer, an                      13:39:59


                               PLANET DEPOS
                  888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:18-cv-10225-MLW Document 548-2 Filed 10/05/20 Page 5 of 5

                           Transcript of Denis Riordan
                          Conducted on August 5, 2020                  151

1    approval, or if the case can't be approved, a                           13:40:01
2    denial, but it's important to issue a decision.                         13:40:03
3          Q.      What happens to that case if the                          13:40:09
4    individual is arrested and removed?                                     13:40:12
5          A.      Well . . .                                                13:40:19
6                  MR. WEILAND:    Objection.                                13:40:21
7                  THE WITNESS:    I can't recall at this                    13:40:24
8          moment a time where a case -- a decision                          13:40:29
9          wasn't made in one of those cases.             There have         13:40:33
10         been times when ERO has brought applicants to                     13:40:37
11         the office for interview and decision on a                        13:40:40
12         case.    That's not unusual at all.           But we --           13:40:47
13         we certainly want to adjudicate that case.                        13:40:48
14   BY MS. SLATER:                                                          13:40:53
15         Q.      Can you adjudicate the case if the                        13:40:54
16   person has been removed?                                                13:40:55
17         A.      Yes.                                                      13:40:59
18         Q.      Does the removal impact the decision on                   13:41:01
19   the adjudication?                                                       13:41:05
20                 MR. WEILAND:    Object.                                   13:41:08
21                 THE WITNESS:    Of -- of an I-130?                        13:41:09
22   BY MS. SLATER:                                                          13:41:11
23         Q.      Yes.                                                      13:41:12
24         A.      No, the focus, the attention or the                       13:41:12
25   question in an I-130 is petitioner has filed a                          13:41:17


                             PLANET DEPOS
                888.433.3767 | WWW.PLANETDEPOS.COM
